Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 1/25/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Matthew Troutman/               Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                         

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roodenburg et al. (US 20050051072; Roodenburg ‘072) in view of Roodenburg et al. (US 6763898; Roodenburg ‘898).
CLAIM 1:  Roodenburg ‘072 discloses a well intervention monohull vessel (7).  Wherein the vessel has a deck (10).  The deck comprises a tower type open derrick structure (1, a MPT as discussed in Applicant’s specification) disposed on the deck (see Fig. 1).  A moon pool door (303/305) is capable of being flush with the deck, wherein the moon pool door is a drill floor of the vessel (paragraph 0072).
Roodenburg ‘072 fails to disclose a sole point land out having a sole point of a riser tension contact with a top of the derrick structure.
Roodenburg ‘898 discloses a vessel.
The vessel has a tower (mast 1) with sole point land outs having a sole point of a riser tension contact with a top of the derrick structure (cables on lifting means 2/4 being the land outs, sole point of contact being with the lifting means which are at the top as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Roodenburg ‘072 to have the sole point lead outs of Roodenburg ‘898 as Roodenburg ‘898 teaches the placement of such a contact/single land system minimizes the space needed on the deck (see col. 6, lines 48-55).
CLAIM 2:  The moon pool door adapted to transport at least one subsea equipment (see paragraph 0072).
CLAIM 3:  Roodenburg ‘072 fails to disclose wherein the moon pool door comprises a power slip and the step of running the at least one subsea equipment further comprises activating the power slip.
Examiner takes official notice that power slips are well known in the art as a means of securing pipe.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the moon pool of Roodenburg ‘072 to contain a well-known power slip as described in the claim as a combination of known prior art elements in which the power slip would function in the same predictable manner in the combination as it does in standard well intervention vessels to secure pipe without manual handling to increase safety on the drill floor.
CLAIM 4:  The subsea equipment comprises an intervention riser system; and an emergency disconnect package (see intervention vessel and further language is still “capable” from claim 2).
CLAIM 5:  The sole point land out is adapted to interact with the subsea equipment (see Roodenburg ‘898, such as drill strings).
CLAIM 6:  Roodenburg ‘072 discloses an intervention lift frame (to move risers 119).
CLAIM 7:  Roodenburg ‘072 fails to disclose at least one surface coiled tubing reel disposed on the deck.
Examiner takes official notice that coiled tubing reels are well known in the art as a means of securing coiled tubing for use in well intervention procedures.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of the combination to contain a well-known coiled tubing reel as described in the claim as a combination of known prior art elements in which the coiled tubing reel would function in the same predictable manner in the combination as it does in standard well intervention vessels as Applicant admits it is heavy equipment associated with well intervention (Specification, paragraph 0009).
CLAIM 8:  Roodenburg ‘072 discloses at least one riser storage area (117).
CLAIM 9:  Roodenburg ‘072 discloses at least one rail (345, 347, 351, 353); and at least one pallet (5).
CLAIM 10:  Roodenburg ‘072 fails to disclose at least one subsea tree.
Examiner takes official notice that subsea trees are well known in the art as equipment used in well intervention.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of the combination to contain a well-known subsea tree as described in the claim as a combination of known prior art elements in which the subsea tree would function in the same predictable manner in the combination as it does in standard well intervention vessels as Applicant admits it is heavy equipment associated with well intervention (Specification, paragraph 0009).

CLAIM 11:  Roodenburg ‘072 discloses at least one crane (3) disposed on the deck.
CLAIM 12:  Roodenburg ‘072 at least one drawworks in connection with the sole point land out (to reel in and out the hoist line).
CLAIMS 13-17:  The methods of these claims are inherent to the above structures.
CLAIM 18:  The sole point land out is capable of interacting with well intervention equipment (see discussion of drill strings; further the “capable” language is functional).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 1/25/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679